 

Case 19-50760-BLS Doc18 Filed 05/26/20 Page 1of19

vay
May 14, 2020 F IL ED
My name is Janice S. Smith. | am responding for the second timggig HALAEs meme: 11
CLERK
Ch11 RUPTCY COURT
WS eAteT OF DELAWARE

Case No. 17-12560 (BLS)
Adversary Processing
Case No. 19-50760 (BLS)

lam the sole beneficiary for my late husband account.

John P. Smith 7/24/45 — 11/6/2018

Along with my Financial Advisor we have completed all necessary paperwork for
this transition. Mr. Andrew Caine has spoken to my adviser, Greg Smith, on
numerous occasions. As well as emailing.

| have attached my prior response to the Court sent in December 2019. Please
note copy of Return to sender card.

My response remains the same. Please see attached documents.

| would note at this time. There is a typo in my husband’s name on your behaif.
He is listed as John B. Smith...this is INCORRECT! His name was

John P. (Paul) Smith.
Please assure this is corrected.

Feel free to contact me through my Advisor listed in the following documents.

Respectfully submitted,
Gan / byw rk

Janice S. Smith

Widower and Beneficiary of
John Paul Smith

Cc United States Bankruptcy Court Wilmington, DE
Pachulski Stang & Jonces LLP
Case 19-50760-BLS Doc18 Filed 05/26/20 Page 2 of 19

    
  
 

@ Complete tteme 1, 2, and 3.

@ Print your name and addrees on the reverse
80 that we can return the card to you.

’ {@ Attach this card to the back of the maliplece,
or on the front if space permits.

1. Article Addressed to:

Stet at ates Balbus a
LS\enngkon, VE \9 £9
VARTA AYA

9590 9402 4584 8278 4516 88

 

 

 

 

 

 

 

 

2. Article Number (Transfer from service label} ime
‘7016 0660 0000 S@b2 5965 inl Restricted Delivery Reatioted Delivery
: PS Form 3811, July 2015 PSN 7530-02-000-0063 “ Domestic Retuth Receipt '

 

 
 

bade prelhea ds robe bby Filed 05/26/20 Page 3 of 19

To Michael Goldberg Liquidating Trustee of the Woodbridge Liquidation Trust:

Per the attached correspondence from Andrew Caine (Exhibit C) back in May-July 2019 | am not
accepting the judgment of $137,000 that you are alleging against my deceased Husband John P Smith.
John P Smith passed away on 11/06/2018 and at the time of his passing had the following assets in his

name.
An iRA with American General that had been annuitized into a 5-year payout
An IRA with Jackson National with a balance of approximately $116,246

An IRA with Provident Trust Group- Balance of $51,108 that was invested in 1% Global Capital which has
also filed for Chapter 11 Bankrupcty Proceedings (so these funds are not actually there).

And a 9 month non-qualified Land Lease with Resolute Capital. — 460, J0O

John had 2 original investments with Woodbridge, 1 of them an IRA for $50,000 which was refunded to
him and then subsequently invested in 1% Global Capital which has filed for Bankruptcy. He also had a
second non-qualified investment of $61,000. | (his Widow) have attached a breakdown of the expenses
that | have had to pay since John passed away.

Final expenses for John totaled $27,432 and | have also spent an additional $50,430 on living expenses
since John’s passing. The total expenses for myself since John’s passing in November 2018 have totaled
$77,862.49. The total expenses | have paid are more than the original non-qualified investment John
had, and the qualified investment John had in his IRA is involved in another Chapter 11 proceeding so
those assets are gone.

! do not accept this judgement and per Andrew Caine’s original correspondence dated May 30" 2019
(which is attached Exhibit C) if there are no assets the Trustee would not pursue any affirmative action.
As you can see by the attached Exhibits there is truly nothing left.

/al1 [2019

signed

 
 

Case 19-50760-BLS Doci18 Filed 05/26/20 Page 4 of 19

EXHIBIT A Death Certificate
BUREAU of VITAL STATISTICS

CERTIFICATION OF DEATH

STATE FILE NUMBER: 2018173730 DATE ISSUED: NOVEMBER 8, 2018
DECEDENT INFORMATION DATE FILED: NOVEMBER 6, 2018
NAME: JOHN P SMITH

    
    
   
   

DATE OF DEATH NOVEMBER 6, 2018 SEX MALE SSN: 303-468-4036 AGE. 673 YEARS
OATE OF BIRTH = SULY 24, 1945 BIRTHPLACE. AUBURN, INDIANA, UNITED STATES

PLACE OF DEATH INPATIENT

FACKITY NAME OR STREET ADORESS: PROGHSE HOSPITAL OF FLORIDA AT THE VILLAGES

LOCATION OF DEATH OXFORO, SUMTER COUNTY, 34494

RESIDENCE 1631 WEST SCHWARTZ BOULEVARD, LADY LAKE, FLORIDA 32158, UNITED STATESCOUNTY LAKE
OCCUPATION, INDUSTRY: PHYSICIAN, HEALTH CARE

EDUCATION DOCTORATE OR PROFESSIONAL DEGREE EVER IN.U.S ARMED FORCES? NO
HISPANIC OR HAITIAN ORIGIN? NO, NOT OF HISPANICHAITIAN OFIGHI

RACE. WHITE

SURVIVING SPOUSE / PARENT NAME INFORMATION

(NAME PRIOR TO FIRST MARRIAGE, IF APPLICABLE)

MARITAL STATUS: MARRIED

SURVIVING SPOUSE NAME. JANICE SUE ARBUCKLE

FATHER'S/PARENTS NAME, SIDNEY SHERMAN St4ITH

MOTHER SPARENTS NAME: ELOIS LOUIE SWARTZ

INFORMANT, FUNERAL FACILITY AND PLACE OF DISPOSITION INFORMATION
INFORMANTS NAME: JANICE SUE SMITH

RELATIONSHIP TO DECEDENT SPOUSE

INFORMANTS ADORESS. 1831 WEST SCHWARTZ BOULEVARD, LADY LAME, FLORIDA 32199, UNITED STATES

: FUNERAL FACILITY POREST LAWW FUNERAL HOME - OCALA PG40322
$740 $ PINE AVE, OCALA, FLORIDA 34480
METHOD OF DISPOSITION CREMATION
PLACE OF DISPOSITION: SOUTHEASTERN CREMA TORIES
HUDSON, FLORIDA

CERTIFIER INFORMATION

TYPE OF CERTIFIER CERTIFYING PHYSICIAN MEDICAL EXAMINER CASE NUMBER NOT APPLICABLE
TIME OF DEATH (24MOUR} 2306 DATE CERTIFIED NOVEMBER 7, 2018

CERTIFERS NAME ROMULO JUAN CAMOGLIANC
CERTIFIER'S LICENSE NUMBER MEGSST2
NAME OF ATTENDING PHYSICIAN (IF OTHER THAN CERTIFIER) NOT APPLICABLE

CAUSE OF DEATH AND INJURY INFORMATION
MANNER OF DEATH NATURAL
CAUSE OF DEATH . PART). ANO APPROXIMATE INTERVAL ONSET TO DEATH

a SEPSIS [pavs

VOID IF ALTERED OH ERASED

b. MRSA PREUMONA oayS

° |
PART OTHER SIGNIFICANT CONDITIONS CONTREBU TING TO DEATH GUT NOT RESUL TENG IN THE UNDERLYING CAUSE GIVEN IN PART!

CORONARY ARTERY DISEASE, DIABETES MELLITUS, HYPERTENSION, CHROMIC KIDNEY DISEASE, CEREBROVASCULAR
ACCIDENT

 

 

AUTOPSY PERFORMED? NO AUTOPSY FINDINGS AVAILAGLE TO COMPLETE CAUSE OF DEATH?
OATE OF SURGERY 01D TOBACCO USE CONTR'BUTE TO DEATH? PROBABLY

REASON FOR SURGERY

PREGNANCY INFORMATION NOT APPLICABLE

GATE OF INJURY NOT APPLICABLE TRAE OF WAJURY (24 HOUR) WAJURY AT WORK?

LOCATION OF INJURY
DESCRIBE HOW INJURY OCCURRED

PLACE OF INJURY
IF TRANSPORTATION INJURY STATUS OF CECEDENT TYPE OF VEHICLE

lasfoun_ STATE REGISTRAR
REQ 2919856649

Fe AB Nh Nm RMT TORR 8 eee ON MN A AO EO Tee
fot OC Abb OT ta ARNT De eT OCSINED ON CARTY Atel ero EATERS OF TE tt AT
WARrtNG. MEA SE UTATE CEE OCA TORE ALLER ATU" FEW Ee he Te MESENCE OF Tek NOTES
MAM THE TOC MENT FACE LOANS & Mi TCL MED BACKS re SOLD PMBCESED Sia
ERC CTC PT EL Mm AAT CO NTANS OL by NLS Re MENT Teg DOCK MENT by OF PROD IEE

4 COLOM COey
re er

 

 

 
Case 19-50760-BLS Doc18 Filed 05/26/20 Page 6 of 19

EXHIBIT B- EXPENSES CALCULATIONS

 
. . _ (aorrs Doc 18 Filed 05/26/20 Page 7 of 19
“+ Eshib.

Expenses

Janice Sue Smith

November 2018-July 2019
John P. Smith (deceased 11/6/2018)

Final Expenses for John P. Smith

Arrangements $26,252.15
Highland Park Cemetery, Hockemeyer & Miller Funeral Home,
Forest Lawn Funeral Home, Memorial Services, Travel Expenses

Medical Transport $1,179.87
Shands Cares
Sub Total A $27,432.02

Household Expenses

Citizens First Mortgage $9,910.10

Home mortgage, taxes & insurance

Village Community Development $1,679.28

Water, sewage, garbage, amenity fees

Duke Energy $818.73

Electric

ATT /Direct TV/Comcast/Sirius XM $4,586.49
Transportation

Honda Financial Services 2018 Odyssey $8,652.00

Maintenance & Repairs $2,453.64

Golf Cart maintenance & repair $256.27

Professional Services

Attorney Fees $1,537.50
Tipton Law, Hunt Law

 
Case 19-50760-BLS Doc18 Filed 05/26/20 Page 8 of 19

Insurance
Medical $4,010.66
Florida Blue, State Farm
Automobile $718.00
Progressive
Golf Cart $264.00
Foremost
Home Maintenance & Repairs $10,072.51

Dean's Lawn Services, Village Pest Control, Southern Outdoors, Professional Lawn and

Landscaping, Egner’s Exterior Cleaning, Aesthetic Concrete, SunKool, Tri-County Landscaping,
Michael Reeves Window Cleaning, Classic Carpentry, Great Lakes Carpet and Tile, Blocker Furniture,
Lowe’s/Amazon)

Medical Expenses $5,471.29

Affinity E-health, Lake Eye Associates, Dr R. Camogliano, Dr J. Duke, Cardiac and

Vascular Consultants, Santa Fe Surgery Center, Santa Fe Anesthesia, Quest Diagnostics,

Lake Gastroenterology, McQuinn Family Dentistry, Lake Medical Imaging, Rx Plus Pharmacy,
CVS Pharmacy

Sub Total B $50,430.47

Grand Total $77,862.49

Expenses for Janice S. Smith from November 2018- July 2019,
including final expenses for John P. Smith

 
Case 19-50760-BLS Doc18 Filed 05/26/20 Page 9 of 19

EXHIBIT C- EMAIL CORRESPONDANCE with ANDREW CAINE and my Financial Advisor Greg Smith

 
Ub‘ vLSOLG0LS9SPZ6S LEC hsvE%e Ss (duUs ey /S01 EOLSESPZES LECHIVE %8-BS8WO/% SOBZECE LOL PLS PSLEDL VE %el-PECUU=PRALUOT BIE 2401808 PId=MOIA BONE | CZ} HGeNL D/MIIEWUAUOD 9/6008 yewy/:sdny

‘esn Aue 'eGessow sin jo juetdpe pepusjuj ely jou eve NOX J) -s}UsWINASU] EUeUY JeUN0 JO Ayinoes Aue yes 30 Ang 0} Ja4jO UB JO UONE}OHOS B 9]N}QSU0S 7 SEOP JOU ‘edIAPE jUEWFSEAU! JO BOUBINSU}
*}e6e} 'xe] seImNsSUCO peWwe sity UY PeUTEWUOS BuIyION “jenuEpPyuOS pue peGerAud 5} JBL) UORBWO)LY UIE}UCO Aew puB pessaUPpe s} }! WOYM oO} JUEIdjOA! BU; 10) AUC pepuEILY 8) EBesselU ewe Sit!

x@4 - C£88-06P (097)

@D - Lzvy-8e8 (092)

auo0ud - 7789-06r (097)
S789" NI ‘oudenA 04

Ed GIO YON Hod 2098

SJIIAYIS TVIONVNIS

ONIpIaAq s

  

4
oO a

wos myenieAe@ujiwsb

40UMO

yyws Ba25

° led 05/26/20 Page 10 of 19
bt Ce

y

"8LOZ AON eouls sesuedxe s,e1sng BuluIRNo 4Qg peyoene ees

hi

"eJ8Y UONNjosel B JO Wed SB PeJEP}SUOD eq JOU Pinoys WYE_ Jey esOJe/U) PUB sIOYPOID LOY Pe~e}oud Aye6e) que sJesse YH!
“SIOUPSID WOY PEOs}Old eicjasEy) Ge Pue sjesse yy| G’e SJesse sol] Se WEP efpuqpooyy (S,yIWS E1SNS GQ]UBP) $,e;SNg JO GUN}O}O) @ }de0oe JOU |IM EAA
“Buyssed ye ej8)S0 s]y Ul peYy UYOF Jey) OOO'OSS SN UBL esOW S| YOIYM Gy'Z98'ZZ$
JO je}0) puei6 e Joy Guyssed sy cours (sij1q jeGe; snid sesuedxe Buia uo) Of p'OSs$ feuoHIppe Ue UW Bucje sesuadxe jeuy UO ZO‘zEF'£Z$ JUeds Apeauje sey (us aisng sojuer
@jIM S,UYOr) eISNS ‘spun peyjjenb-uOU sem jUeUseAL BBp~qpOO/y S!y YO|YM ‘sjesse payjenb-UON uF OO0'OSS Pey Ajuo pessed ey ueYM sjesse siy pe}e;s Atsnojgud | Sy ‘9}E}89
S,uyor wou ye; Busou s} aueL e889 sity U) surly Adjdn.njUeg ely Oo} JOUd pred eeM jeu; Sjesse JeAcoe, pue An 0) Ayjiqisuodse B sey sn, Yorepinbr] et) yey) PUEISJEpUN | SUA
‘malpuy

<JOUSENWOOD L/ESLUupWs!> yyJWS eIsNS :9D

<Woo'me[zed@eoulsoe> eujeg Mapu ‘OL

Wd 62:5 18 6402 ‘Sz Int ‘Nyy <WOo' MJONNIAC*uwsGb> uyuwig Beg

eBbessew |
YyWis/eBpuqpooM :ey

- Woo’ MeNILEASBywWSB> yNWS Boi | | e Wr)
e

\aRugeBpyqpooyy :ex - HEY SeOVUES eUBULY On, J0A3 6LO@S/e1

Case 19-50760-055

 
Le ~" ¥LSOLGOLS9SPZES LCE PvE%e-Beua|duisep/G0 1 6OLS9SPZES FL ECPIVE%E-Beuids %SORZEEE LOZ PLS PSZEOL VE Ye} PEGI = PRA Dye =QUEas p}d=MaIA BONE | CZ) PP G=NIZ O/N BUND’ @/8008 yewy/:sdny
Woo‘ Myensocs*uywsb
40UMO
yyWs Bai5

‘eley Yon
JOU S| aJey] OS ‘sesuUedxe jeUY Sjy UO JEU) JO 000'SZ$ Ise] Je pueds 0} pey EYs MOLY | pue sjesse paysenb-uOU U) OOO'OS$ Ajuo sem aueuy Burssed ye pey UYOr JeYyM Oo} Bulpucooy

“sesuedxe Burlay Ajyjuow say snid pessed ay Joye 81am sesuedxe feuy 6,UYOr JeYM JO) S}IBISp YM BW proud 0) BupyoM s! BIsNS

‘meupuy

inis/abpuqpoo :3y 3efqns

Sule) Maipuy 70]

Wd 22:t 6102 ‘Bt Aine ‘Aepsuny, sues

[woo mjenupecs@uyyws6:oyjew] uus Gasp swos4

PSIW 21505 | YO, MaN | 3G ‘UOIUIUTIAA | ODSIDUeI4 US | SajaBUY 507

 

ujpeyury | O1g | PUBDA
woo'me|izsd®eureoe

0920 TOZ‘OTE :xe4 | OT69'ZLZ°OTE “IAL
LSET ZLL‘OTE :121Q W911

d11 Savor g jYyalz BueIs 1EySINYyDIed
ouje) Maipuy

Case 19-50760-BLS Doc18 Filed 05/26/20 Page 11 of 19

"MOA Wi0d BuUeay OY PIEMIOY YOO] | “ANfeA se we(D Bu;pueysyno ay} JO UOYINpas 10 JaAIEM YIM YOM 0} Buij}IM SI ‘Pasayo
Ajsnoraaid se ‘pue Asano2aJ awos 323 pynoys yng ‘yerq2e1d pue ajqeuosea aq jJIM GEISNIL SUL ‘OOO'LETS Bulyeroy ‘ysasazus YM |INy UL pled Sem OYM ‘UWS UYOL axituN ‘ayep
0} BuiyJOU PaAlazas aAeY OYM S1O}SaAU! PapNeyap JO spuesNoY) ay 40) ajqissod se YIN se 39a]09 0) ApIqIsUOdsa e Sey OSje Inq ‘spueyapuN aaysnsy ayy “Bas syueYL

28) <WOo'me|[ZSdDeuleoe> sujey MeIPUY Wd Le:¥ 18 6L0Z ‘Bt Int ‘NUL UO

‘eaey Aew nod yeu seydoo
e eyeyep Aqueusuued pure sepues ein Aypou Ajeye1peuy oseeyd ‘J0us8 Ul UOQeS;UNUWOD sf) peAjaoa2 eve NOA 1 ‘peyqyoud Apours $1 UO QJUNULWOO s1Uy Jo BuIAdod Jo VORNGUySIp ‘voneUIWwESssIp

Yaw eGprqpoo)y :ey - FEW SeovueS jEUeUL ens LJeAg GLOZSIZI
LE“ vLSOLGOLSOSHZES LEC Pv E%O-Bew=duys gy /S01 GOLSOSHZES LCE PVE% 8-H 2 %SOBTESEZ0ZHLSPSZEDE VE Ss PEG Pred oye = OJ8 08 ghia MBIA POPE | EZ} i 7 C=) LOM NELL/W0S ay006 yeuiy/:edy

BSBW £150) | 420A MAN | 3 "UOIBUNUIM | OrsIDUELY UES | SajaTUY So)

 

ujpexyury | O1g | pueDA
woo'me|[zsd@euieoe

O9ZO'TOZ OTE :xe4 | OT69'LZZ7‘OTE “10L
ESET ZLL OTE *Je1G 192811

d 711 Sauor 7g [YaIZ Buers Iysjnyreq
auje>) Maipuy

gJaeW Jy) aAjOSaJ 0} jesodoid Aue aAey NOA Og ‘noA yueYL

7@]0UM <WOo'MeE|[ZSdMouese> Oujeo MepUY Wed 1Z:€ 1@ 6LOZ ‘Sb Int ‘NUL UO

“eaey AB Nod yeu) seidoo |Je e}e/ep

Agueueuwed pue sepues ein Aynou Ajeyeypeuiw eseesd “00 Uy UORBO|UNUWOO SiLY PpeAjeoe! BABY NOA j] “Peygraud AjoUS $] UORHBDUNWUCO $]L) 30 BuyAdoo Jo UORNQUIsip ‘uOABU;ESsp ‘asn
Aue ‘eBessow siin j0 1u9;d10e pepusiy] 94) 10U e2e NOA 4) “s]UEWUNASUY ;B;OUBUY JeURO JO AyNoes AUe {es JO Ang 0} JeYO UE 10 LOTE}OHOS @ O}M)]SU0D Y SBOP JOU 'SOIAPE }VELURSEAL JO BoUEUNSUI
‘e609; ‘xm) SeyMASUCO PeWE sy) UY PeLYE}UCS BuRON ‘jeAUSPYUOS PUB peBe_Aud s} yey) VONBUUOJU! W}E}UOO Aew PUB PessaUpPe &} } LUOYM 0} JUSId}Oe! SUN 40) Aju PepuUsiU! 9) EBessoW HELIO Si,
xe4 - C£8s-06r (097)

- N®D - LZyv-ee9 (097)

auoud - Zze8-06r (092)

SZe9P NI ‘eUARA 04

Case 19-50760-BLS Doc18 Filed 05/26/20 Page 12 of 19

Ed S21O YON Hod 108

SJIIAYIS TWIONVNIJ

onjLIaA

 

~~

UnnugeGpyqpooy :@y - FEW SeOVUeS jePUBULY ond 5043 6BLOzS/Zt

 
Liv “PLSOLGOLSOSHZES LEC HVE%E-HoumiduNs gy 2S0160ZS9SHZES LEC VE%@-BswD 2 %S0BZECE LOL PLSPSZEDL VE%) Peer R=prUUedgye=tLubes g}d=MaIA POPE} EZ) PrG= MZ O/T HOUWIOD @18008 yew//:edyy
It@D - LZve-e98 (092)
au0ud - 2288-06r (092)
SZ789P NI ‘eucdeM Yo
“Ed 891NO YUON WOdsy 208

SIDIANIS TVIONVNIS

and pIaAZ

 

woo'mjensece*uyush
4auMO

yyws 6e25

000'0S$ -]UeuUNSaAu! asee7 pue] peyyenb-uoU WOW 6
sBuipessoig Aoydnjueg |, seydey uy sje S| YoIUM Jey!dedD JeqOId 38), Ul POISEAU! BOL' LSS - UEPIACI ~weEy-
97'9LL$ xoudde eougjeg - uoHpeEr ARR

y8B'00L$ xodde eougjeg - Diy pezninuuy aya

Case 19-50760-BLS Doc18 Filed 05/26/20 Page 13 of 19

"MO}Oq S! 8.02 JequaAON U) Guyssed syy ye UUS UYOr 20) jOysdeUs ey)

nis /abpuqpoom ‘ay :3efqns

UWS aIsNs 53D

auje> MaupUy 201

WV 96:9 610Z ‘ST Ainc ‘Aepsunyy ues

[woo mjerupere@uywsB:oqew]) ups Baus :w0ly

tang /eBpuqpoo) ey - HEYY SeQVUueS jeUBUTY ON | JOAQ 6LOzSiel
 

LIS‘ ¥LS01602S9S¥Z6S LCE rIvE%2-Gew=|duye'g 7/501 GOLS9SHZES LEC PIVE%E-BeUD / %SOBTECE LOL PLSPSLEDL VE es PEGA Na PR AULOR Da GEES Pd aMaIAQOPE | CZ) / A212 O/N/EWU LOD '@)B006 "yeuy/:Sd yy

Case 19-50760-BLS Doc18 Filed 05/26/20 Page 14 of 19

Wd €0:1 61/2z/9 Uo (.77e806P0926..) ZZB806H09ZE Woy eBessayy e210;

LSEZ 40) Wd €0:T 61/2Z/9 UO (..27880609Z6.) 7788060976 Way abessay e210, spefqns
Sule} Mapuy :oL

Wd 20:1 6102 ‘22 aunt ‘Aepsiny, ues

[woo-'me[zsd@pewesioa:oqjew) woo'me|[zsd@yewesi0n swesy

PSAaW 2ISOD | x20, MAN | 3G ‘VOITUIUNIAA | ODS1DUeI4 UES | Sa}aBUY SOT

 

ujpexury | org | pueDa

woo’ me|[zsd®@eurece

O9Z0'TOZ'OTE :xe4 | OT69' ZZ OTE “AL
LSET 7LLOTE “fll 91g

dT) Sauos 9g [Yya!Z Buers Iysjnyreg
auie> Maspuy

Apuy

"49412H0} Nd NOA yeyM Builaas 07 psemso}) YOO] | “YIM Y1e)S 07 JOYSdeuUS e 104 BUIyOO) aie aM — yUaWA}e}S jeINUeUY BY) UO atuY YINW 00} puads 3,u0q

‘adessow snoA soy syueyL “dn xiw away ayy Joy AOS “Bad IH

{8J0UM <wi0o'me|[ZSdQauIede> UIE MEIPUY Wd 82:6 18 LOZ ‘ZZ UNE ‘NUL UO

‘eaey Aew nok jeuy s9jdoo ye eyejap Ajnueueuwed

pug Jepues ay; Aynou Ajejerpewuuy eseejd ‘oe uj UORBOUNWWWOD S{Lp PeAjsoe2 GABY NOA 1 “Peyqrycud APo"NS 8] UOPBO/UNLULOO 8]4) JO Bu;Adoo 40 UoRNqUisip ‘uopeuRUessIp ‘een Aue ‘eBessow
StU] J0 }Ue}dDes pepuatU! OLN JOU ue NOA j) ‘s}UAWNUASU; FEUEUY JeUYIO Jo Andes Aue 168 Jo Ang Oj JayjO UE JO UOREYOHOS B SYNIYSUC 9 SBOP JOU ‘BO!APE WWEURSAAU] JO EouEMsuy ‘eho;

“X@] SSIMSUOD HEWES sity LU] PEU;EUCS BuRQON ‘jenUEPYUCO pue peBex_AUd s} JBL UOREWWOJU! LIE]UCO ABW PUB PesseUppE s} } LOM 0} JUAIdIDe: EL) J0j AjUO pepue}y s} eGessoW pewE SHY)

xed - C£89-06r (092)
WALS/EBPLQPOOAA :©2 - FEY SSOUUEg jROUBUL Ons J0A3 6LOZSICt
 

49 * VLSOLGOLS9SHZES LCE rvE% e-Bewaduns gy /S01LGOZS9SHZES F EC IVE %E-S8UlD/ KSOBTEEEZOLYLSPSZEDE VE%)-PEARN= pI NUUEd oye ay OsOS Ida MHAROPB | CZF A= IL O/TY HELLS oS008 ‘peu: Sayy

Case 19-50760-BLS Doc18 Filed 05/26/20 Page 15 of 19

. ee 6102- 8b0z sesuedxa

B

“Aynue 30 Uosied 26190 Aus 20 ‘sqUaND $y 70 AUB 'g11 SeUOT 2 1817 BUSI preNUOSY “pues e1p PUNT 0} PEPUETU] esHELO JOU axe pUE ENUC & OFU) J8]UE 0} BOUEdeI08 10 JaYO UE UEScUda) 0} PepUoW JOU GUE CJOIEY SOULDEHE
Aue pue ‘squeqco sy ‘eGescow WeU-2 siQ ‘eAcquujesay AreqUOD et9 OF 1UeWE]EIS SsodKE UB JUBSGE "eye PUB EOUETEQNE JOHUUIE JO Ma] JeINO ALE JO Alquoydde etp 20 loy SUOROEsUE) STUCRIE LUOWUT Gin GUIDURIEHMION
ONLLIUM V UOd JLNLILSENS V SV GSO0N3LNI LON

‘joos01) sjuud Aue pue yews sxQ jo So)d00 Aug pue jeujBu0 aun o}eyep Apuaueuved pue ouoydarey Aq

ou Amou Apeyeypounuy oseejd ‘100 uj oGessew yew-e san persce: exey NOK p ‘peuqnioud Anouis si o}aveu) sjueuypeye Aue pue ‘oGbessew pew-0 Sinn jo BuAdoo Jo UORNQuIn ‘voneNWwesEIp Aue yeu PeynoU AqeJey e7e NO< ‘ebessow
WEUW-@ SIL] JO JURE PepUa;UT ay JOU IE NOA 9 “UOREWIO;UI FERUOPYyUCO Jo/pus poBexAUd AyeBe; umjU0O Aw pus UjsueY poweU (s)oessezppe oy) Aq een 20) Apuo papa} s) CRUE s}OWLPENE Aue pus ebessaW ABLU-O S7U)
ALITWLLNaGIs NOD

“Aique 20 uosied seys0 Aue Jo ‘suet $31 10 Aue ‘a7 Seuor 9 1aI1Z BUNS spe ‘JEPUSS eLN PUIG O1 PepPUBTU! ESIVUSYIO JOU OE PUG [OBNUCS & O]U! J9}U2 0} BoUR}de208 20 JayO UE JUese2dal 0} PapUS)LT 1OU se CpEVEY SWELAPENE
Aue pue ‘sjuequ0 sy ‘eGbessow WeUl-e Sita ‘esoqeUIqeYy AJ8.{U09 OY) 0) ]UEWUOIE)S Ssesdxe Ue [UEEGE “oye PUB eOUETEqNs ArAUUIS JO MB{ J0UNN0 Aue jo Ayaqeoydde eta 10 Fy SUOTDeSUes) JUONIDe;a WwopUT oun BuypuEIsiQuON
ONILIUM ¥ NOS SLALULSENS ¥ SV GSONSINI LON

‘yoouey) syuud Aue pue jfewe sq jo seidoo Aue pue eurBu0 ey) sjaj;ep Ajueusuued pug eucydaje Aq ow

Anou Aj@iejpewun esee;d v0ue ui eBessew jew-e si) Pelee BABY NOA 4) ‘Payqnyoud Apouss Sf OJeJOU) SJUeWLOEHe Aue pus ‘ebesseW HEW-6 SiUT jo BujAdo 20 LORNQUISIP ‘UONeURUesSp AUB Jein peyRoU AqoseY S18 NOK ‘eGessow
FOU-@ Si JO JUSIdIOS! PEpUBTUT ot JOU B1e NOK 4) ‘VORBWO;U! ;ERUBPYUCD 10/puB peGepnand AyeBe; uUajUCD Aew pug Ursvey peweu (s)eesseippe ein Aq esn 10) Ajo pepusjul 91 o}eJ0U) s}UsWLPe)e AUB pus oGessoW PeU-© S1y)
ALITVLLNSQISNOS

“Aque

20 Uosed Jeyio Aue J0 ‘suai sy j0 Aue ‘G11 SeUOr 9 1Y81Z BuUEIS pISINYIeY “JePUEs U7) PUIG 0} PEPUETUI ESLWUEUTO JOU GB PUB 19EAUDD B O}UI J6]Ue 0} BOUIGECNR JO JayO UB }UESaIde! 0} PEPUETLI JOU o7e OVEJ8y SUOUNpENe
Aue pus °s}U6}U02 sit ‘eGessew feUw-e sin ‘eAcqeuesey AJe2,U0D eLg 0} JUOLUGTENS SSesdxe UB JUESGE ‘eye Pus GOURISANS JepUUIS JO Me] JOLO AUe yo Awiqesydde on 10 iy SUORDesUel1 91U0.790/9 WUOHUT otA BuIpURsUNAION
ONLY V YOd FLNLULSENS V SV OSONSLNI LON

yoeseu) Siupd Aue pue jews sii jo Se:d0o Aue pus jeujSu0 ey! s}ojep AnuaUEULed pue euoYda;e; Aq ou AjioU

Appyepewun eseod ‘vous ut eGessow peww-o sig panjeoe: GARY NOA 4) ‘PEHqYOUd Anours $i CLeZeW) SjUeWYSeNe Ave pue ‘oGessow petw-2 sin jo BusAdoo Jo UONNQquisip ‘uoNeUIWessP Aue FeUn PeynoU AqaveY 78 NOA ‘obessow
WeW-9 Sy JO JUSHdIDE! pepuslUI oY) JOU gue NOA J] ‘UONeUWWWO}LN FERUEPYLIOS Jo/pue peSeyxaud AyeGo; urewu0D Aew pue Weley paueu (s)eesseuppe at) Aq asn 20; AjuO papusi} $s] C1as01n sjuoURRNe Aue pus eBesseu peU-o sity)
ALIIWILNSGISNOOD

‘seGessew PIO » PUB MON g SUsB}UD Anuen® xoqHEW
sBumes WAS Aw paymaiA

XOQIIEW SdIOA Au! ui pees eGessow sity Heyy

XOGHEWY GO10A Aw woy eGessow siyj 919}0G

(008 1.2) oBesseyy e210,

‘(shueupeny

«SIU Uy} SBA JEUM PUB PeAjeoe) SBM JEM PUB SESUedXe jo UMOP yeeIq BpUP; NOA PUB ESN 0} JEAC JUBUNDOP JeLR puss fe" ssens | pue Aeme pessed el) UeYM JEqUIGAON
JO SB GJE}S BLN UYOT JOJ JNO JO) NOK Joy eueY POdeJ jE—OUEUY Pe_ETEP B BSOdWOO BPUT] 0} PESL BM 8i1/ SPUNDS OS “JOLULUNS }9e} GYSNS INO LU] eq eiey Wwe) YM Bupyom payers sn{ |

" speqeyuy | yeu JUEHO & eq 0; UeddeY ISnf eve eu RUS EISNg PUB UYOS Gus 0} peyE;e) }OU exe AoLA GIOU OPIS & ISNP “vey LBAUS oISNS PUB eBpUgpOOM OF spIEBE UI e10Y NOK 0} Eq SuMEE

__AAQU ISIE ‘peyed NOA VOY JOINS OIqBHEAS 10U SEM | OS “EI 0} OLUR IND 8} 00: PoxSId AyenjDe pey om oBe Yq OPH & Woy WEUED!OA JNO 706 | Ayernoe pey om UNG Bed $s} sp ApUY fH.
Unws/e6pyqpooy ‘ey - NEY SeOvUEG ROUeULY Oru J0A3

6LOzSIZE
ZL "BLOOTLPLZOLZEVOSHCO!L WEI How=\dws'9 0072 71. ZOZZEHEBHEDL VE%I-BSIID 2% PY t PTEDEOGSESE PED VE %)-PECAN=PRAULO oe =I LIGOS BIdaMOIA PEPe | CZ) PP QaNZ O/N/NEWU/LIOD 5005 pauly/:sany

Case 19-50760-BLS Doc18 Filed 05/26/20 Page 16 of 19

Wd SO°€ 18 6402 ‘Oc Aew ‘nut

-eWwoo MJeNIPOASHuywsh> yywc Bein

 

sue) MaIpUy °OL
WY Sb: TT 6107 ‘OE Aew ‘Aepsinuy, sues
[woo Menspece@uyws6:oqjew] yyws Geis sw08l4

esayy C1507 | x20, MaN | 30 ‘VOIBUIIM | OPSIDUBIZ UES | sa}aBUY 507

 

Ujpexuly | O1g | PYBDA
woo'me|[zsd®eouiece

09L0'TOZ‘OTE :xej | OTE9'L2Z'OTE ‘IAL
LSEZZLL OTE “JeIQ Pag

d1} Sauor 9g |Yya!z Bueys Iysjnyseg
auje) Moupuy

ause> Apuy

“NOA WOsy BULZeaY 0} PIEMIOJ YOO] |

: > TR ee Sar, Oy Buiyjou Anz) st asayy jy} “ayeISa S,pUegsNY JNOA jo santiqel, pue syasse Burulewas Aue Buys}
Juawayeys jelnueuy jewsojus ue puas ‘aseayd Osi “Sw WU 04 WIE] Je) Ajriuaps aseayg “aBpuqpoom ysureSe wyey> Buiusewsas e 03 syajas aY “Bas YWM aduUapUOdsaJOD JOId AW Uj

‘Buissed s,puegsny JNOA ynoge Jeay 0} AOS We [ ‘}eLUd INOA 10} NOA yUeYL

<woo'mezsd@essepq> .esseq ‘Gg wed, :99

<JOUSBOWOOM Leg riyjuish> UWS sISNS ‘<WOd MyenJpare*uyjwish> ynyjwig Beis :o1

(pessecep) InRUS UOT :AAJ - HEY S8QVURS fe~UBUL 8N)JOAZ

<woo'mefzsd@eujece> eujey Meupuy
eBessow L
(peseesep) yyw q UYyOr :AAd

lee)

6LOCSIZL

 

 
 

ez

Case 19-50760-BLS Doc18 Filed 05/26/20 Page 17 of 19

““PLOOZLYLZOLZEYEBFEDL VE%)-Osw=fduns'? | 007 FL ZOZZ6VB6 HER! VE Ms Hews %1 Hrs PZEDESBSEOR HED | VE Ms PES =PILNULOd He 2JEOS PIG MIA OPE | CZJPPQ=NiL ON/IIEW LOD 9/8008 ‘yewy/:sany

+vL9
ipd-9q jo Adon be

‘Anua 10 uosied euro Aue 20 ‘syver $1 Jo Aue ‘471 seu0r 9 (W917 BueiS psmpeg JepUes oY) PUIQ 0) PEepUE?U! ESWUELIO JOU 872 PUB [eNUOD & O}UI Je1Ue 0} B0ULWde208 JO J8YO UB JUsse2de) 01 PepuUAlU! jOU Qe CYeEY SjUsUAPETE
Aue pue 'syuejuoo $11 ‘ebessew j1eww-9 sity ‘esoqeueley Arenuco eu) 0) }JUOWE)e]8 Sseudxe Ue jUeSg "ewe Pus eousisane zejus Jo mel Jouno Aue jo AunaeoHtdd eu 20 To Suondesuei) SwaHDe1a UO}UN Ot BUXPUEIENIUSION
ONILIGM V YOd SLALLLSNS V SV QSGN3.LNI LON

"pposeu! siuyd Aue pus pewe Sry] jo seydoo Aue pue jeuiBu0 ein ayojep Anueuewwed pue

euoydose; Aq aw Amou Ajsieipeunwi oseeid Jouve u! eBessow [rew-e say PeAlodes sABy NOA jj ‘peyiqnyod Anowys 61 o}asou) sJUAWYSENe AUB pue ‘ebesso.W HeW-e sit] jo BuiAdoo 20 UONNaINSIp ‘UORBURWESsip Aue Feu) peyqoU AqoJeY o18 NOA
‘eBESsOL FEW-O SILA JO }EIdIOR! PEPUS)LN 9UI 1OU Oe NO 4) ‘UONEULOJUI |E_USPYUCS Jo/pue poGetAud AyeSo) Ule}UOS Aew pue uievey peweu (s)eesseuppe ein Aq osn 20) Ajuo pepus}N s] OjoJe1) S}UswWUpeye Aue pus oBessoWw geUl-o SIU)
ALITVLLNSGISNOS

lus asng
euoyd} Aw wos ues

uw (e18ns) ‘Ss eoruer
‘Aunyoedeay

*Spuddel INOK 10} 1} esjNbeu NOK jt eyedyNIED UVEEG siy Jo Adoo & peyosye eney |

“BLOZ/O0/L1 S@M GOO SIH “SujeweL Sit JO} $}800 esuUBdxe jeUY ely pue ‘sesuedxe BuyAy Ajtep ‘exeo spueqsny

Aw 40) ed 0) pesn asem spuny ese, ‘esowAue spun; ese; eAey jou Op | “ysere}Ul /e“OHIpPpe O00'9Z$ Ajeretujxoudde Yym Buoje “yoeq seeqU! SNid 000'001$ JO eouRjeq jedjoupd
feujBuo sno Joy Bupyse eq 0] swees Jee] ey) WUEUNSeAU| eBpuqpooM S,YWIWS g UYOr puegsny Aw Bulpuefes ‘ingz YoreW peyep NOA Way) peAjedes | Jone & 0) spueber Uy BunuM Wwe |

‘auIeD Meupuy OL

(pasescsp) uyWwS dq UYyor :pefqns
UWS afSNS 13D
(pesceecep) unws ¢ UOT (4 - HEY) SBOMUEG joDUBULY OTL J0AR GLOZIS/ZL

 
Zit "BLOOZZPLZOLZEVEG HED Vo%s-Bewnduns'9 1002/1 ZOLZ6POGHED | VE%I- Hew) / % | HHL PZCOSOEOEOR HCD! VE Sd -PEORR<PRAUUOd OE lOJ8eS g)d- MOA BENE | CZs PF d= NL O/T/MUUALLIOD 15008 pReLUy:sdny

Case 19-50760-BLS Doc18 Filed 05/26/20 Page 18 of 19

We SO°€ 18 6102 ‘oe Aew ‘nu

.<WOD MpONILEASHigwsh> yyug Besp

Sule) Maupuy 70,
WV 8b: TT 6102 ‘OE Aew ‘Aepsuni, :queS
[woo'mjenspecs@uywsb:oyjew] yyws Besg swo0ly

esayy 21507 | yO, MAN | 9G ‘UOISUIWIIA | CDSIDUEJY URS | SajaBUY S07

 

ujpexury | o1g | PUEDA
woo'mel|fzsd@eoureoce

0920'°T0Z'OTE ‘xed | OLE9'ZZZ°OTE “AL
LSET ZLL OTE [121 Ja21G

dT] Sauor °g [YatZ Buers 1ys/NYydeq
auje) Maupuy

aule> Apuy

“"NOA WOsy BuUesY 0} PIEMIOJ YOO] |

‘Aanoras aagewsyye Aue ansund 0) asooy) JOU {HIM BaySN4y By) UIY) ‘Busyou Ajn.y Ss) aay) 4{ “a}eISa S,pUeQsNY INOA jo SaQuigel| pue syasse Bujuewas Aue BUNS)
jwawayeys jeueuY jeUOjUI UE PUas aseajd ‘osjty “aw JOJ WUNe]D JeYY AjQUA|p! aseajg ‘aBpuqpoo/ JsuleZe wiej> Surwewai e 0} suajay ay ‘Basg UM adUapUCdsais02 JONG AW Uj

“durssed S,pueqsny JNOA ynoge seay 0} AJOS We | “!eWa INOA Joy NOA yueYL

<Wwoo'melizsd@essepq> ,esseq ‘q ued, (99

<JOU]SEOWOOMLESLUNIWSI> INFLUS BIEN ‘<~WWCO'MyeNMeASGDPUNUISH> UWS Bed :o,

(peseesep) WE J UCT (Md - BEN SeOYUEg FRDUeULY O72) JAR

<woo'majzsd@eujece> eure Melpuy

ebessow }
(peseesep) yyw d UYyOr :MA

‘yie weve.

eric)

6LOZSIZI

 

 
Case 19-50760-BLS Doc18 Filed 05/26/20 Page 19 of 19

“*"PLOOZL pL ZOLZ6 PE PESL VE%S-Ssus=1duNs' | 0OZZ HLZOLZBPREVED | VE%I-BSW2% | PPL HZESESSOCSSHED! VE%!-PEOUN=PILNUUEd gye=losees 7Id=MeIA;Epe | C2}7rO= 12 O/NHEWU/LUCD oyB006 yeuy:scny

Lo
spd'gq jo Adon &

‘Aus so vosied seyjo Aue 10 ‘sjuayo $y J0 Aue ‘77 SeUOL 9 1YEZ BUEIg pIsiNuVed VePUEsS BY) PUI 0} PepUBlU! BSiWuELTO JOU BE PUL }ENUOD e O}U} J91U9 0) B9UE}GEI7e 10 J9J0 UE 1UBSEIdE) O} PepuUBTU! lOU HE CleleYy SUeWYENE
Aue pue ‘8}U9}U09 5}! ‘eBesseu !elU-e Sip ‘eAOqeuresey AJBJjU0S a1 0} UEWWA}E]8 Ssesdxe UE JUASGE "}Dey@ PUB BoUEISGNS JeAUUIS JO Me] JoU;O AUB JO AUAQeandde eUy 40 OW sUONZesUBL) MUONIE}3 WWOPUN ein BuipuBainUniON
ONLUYM ¥ 4Od SLOLILSANS V SV GSQN3LNI LON

‘oosey) siuud Aue pue pewe sryy jo Serdo2 Aue pue jeuBuo eu eyejep Anueuewed pue

suoydete} Aq ew Apjou Ajereipeunui eseeyd ‘soue ul @Gessa ewW-o say peAlsoes GARY NOX 4) ‘:peyqrosd AjoUTS SI O}o/e19 SJUGWUSeNe Aue pue ‘ebessoU HeL-e sin jo ButAdoo 40 VoNNQU\sip ‘UOnBUNUESsIp AUB Jeu) peynou Aqaioy ase nok
‘oBessotu Hew-e Si 40 1UOIdE PEPUsTLy ayy JOU exe NOA H ‘UOTELWIO}U! }EnUEPYLION Jo/puB PEBe_AUd AyeBe! UNNUOS AeW pUe WIOJEY paueL (Sleessezppe ey Aq eSn 10) KUO PepuUsTU 8) C}AOU] SWOWYSENE Aue pue eGessewW FEW-O sity)
ALITVILN301SNOD

Yuws SIsns
SU0U} AW Woy jUeS

umlug (@8Ng) “s equer
‘Mingoedsey

“spuoes INOK JO} yf euiNbeu NOA 1 @}BOYyNWED YVBEG sity Jo Adod B peyoRyeE eney |

"BLOZ/S0/LL S@M OC SIH ‘susewe: Siy Jo) 83800 esuUedxe jeUY el) pus ‘sesuedxe Buyay) Ayep ‘aseo spueqsny

Aut 40) Aed 0) pesn esem spuny eset, ‘esowAUe spuny esey) eABY JOU OP | “yseue}U! fEUONIPPe OOO'EZ$ AjerBWxoudde YWM Buole YONG seu6}U} Sid 000'00!$ JO BoUR;eq jedrouud
J2uj5u0 4no 40 Buryse eq 0) sees Jepe} ey, TUeUNSeAL| eBPUqpCOM s,yWS 4 UYOr puegsny Aw BujpueBe ‘Ingz Losey pelEp NOK Woy perjeoe: | J67N9) @ 0} spuBBe, UI BUnUM We |

‘aUIeD Meupuy OL

(peseacep) ipIWS d UYoL :;pefqns
UNIS BISNS 23D

(peseecep) ws g UYOT :AA4 - NEW SeOMUES OUEULY anuLJ0AR 6LOZSIZL

 

 
